Order, so far as appealed from, unanimously modified by granting, in addition to the items allowed at Special Term, items 9 and 10 (a), (b), (e), (f), (g), (h) and (i) of the notice of motion, and by requiring production of corporate books and papers in the custody of the parties to be examined relevant to the items allowed for use in the examination pursuant to the provisions of section 296 of the Civil Practice Act, and as so modified affirmed, with *753$20 costs and disbursements to the appellant. The date for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Present
— Martin, P. J., Townley, Glennon, Dore and Callahan, JJ.